— Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: Under the fourth count of the indictment, charging criminal mischief in the fourth degree, the People failed to prove by competent evidence that the damage to property exceeded $250 (see Penal Law, § 145.00, subd 2). The judgment of conviction entered upon that count must be reversed and the count must be dismissed. We have reviewed the other issues presented by defendant in his brief on appeal and find them to be without merit. (Appeal from judgment of Monroe County Court, Celli, J. — criminal mischief, third degree, and other charges.) Present — Dillon, P. J., Callahan, Doerr, Denman and Moule, JJ.